IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                             NOT FINAL UNTIL TIME EXPIRES TO
                                             FILE MOTION FOR REHEARING AND
                                             DISPOSITION THEREOF IF FILED


BANK OF NEW YORK MELLON F/K/A
BANK OF NEW YORK SUCCESSOR
TRUSTEE TO JPMORGAN CHASE
BANK, N.A., AS TRUSTEE FOR
THE STRUCTURED ASSET
MORTGAGE INVESTMENTS II
TRUST, ETC.,

             Appellant,

 v.                                               Case No. 5D15-4248

DONALD L. VESSELS, JR., KAREN D.
VESSELS AND CATALINA ISLES/
SKYLARK HOMEOWNERS
ASSOCIATION, INC.,

             Appellees.

________________________________/

Opinion filed April 13, 2017

Appeal from the Circuit Court
for Brevard County,
Charles G. Crawford, Judge.

Nancy M. Wallace, of Akerman LLP,
Tallahassee, William P. Heller, of Akerman
LLP, Fort Lauderdale, and Eric M. Levine ,
of Akerman LLP, West Palm Beach, for
Appellant.

No Appearance for Appellees.
EVANDER, J.

       The Bank of New York Mellon f/k/a The Bank of New York Successor Trustee to

JPMorgan Chase Bank, N.A., as Trustee for the Structured Asset Mortgage Investments

II Trust Mortgage Pass-Through Certificates, Series 2006-AR3 [“the Bank”], appeals the

final judgment of foreclosure entered in its favor, and against Donald and Karen Vessels,

with regard to the calculation of damages. The Bank contends that the trial court erred in

denying, on hearsay grounds, the admission of loan payment history records of prior

servicers of the mortgage. As a result of this evidentiary ruling, the Bank submits that the

trial court’s determination of the damages award was also erroneous. We reverse and

remand for a new trial solely on the issue of damages.

       This court has previously held that loan payment histories of prior mortgage

servicers are admissible under the business records hearsay exception1 where they are

relied upon by a successor servicer who establishes that it adequately verified the

accuracy of the payment histories and that its verification procedures demonstrate that

the records are trustworthy. See, e.g., Bank of N.Y. Mellon v. Johnson, 185 So. 3d 594,

598 (Fla. 5th DCA 2016); Nationstar Mortg., LLC v. Berdecia, 169 So. 3d 209, 213-215

(Fla. 5th DCA 2015); Le v. U.S. Bank, 165 So. 3d 776, 778 (Fla. 5th DCA 2015).

       Here, the Bank presented detailed testimony of the “on-boarding” process utilized

by the current servicer in verifying the information received from prior servicers. The

testimony was sufficient to meet the predicate necessary for admission of the prior




       1   § 90.803(6), Fla. Stat. (2014).


                                             2
servicers’ loan payment histories. Accordingly, we conclude that the trial court abused

its discretion in excluding these records. See Johnson, 185 So. 3d at 598; Berdecia, 169
So. 3d at 216.

       REVERSED and REMANDED for new trial on the issue of damages consistent

with this opinion.


BERGER and EDWARDS, JJ., concur.




                                           3